


AMENDED AND RESTATED COLLATERAL AGENCY
AND INTERCREDITOR AGREEMENT
This AMENDED AND RESTATED COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this
Agreement) is entered into as of August 27, 2012 by and among BP ENERGY COMPANY,
a Delaware corporation (BP), SHELL ENERGY NORTH AMERICA (US), L.P., a Delaware
limited partnership (Shell), any other Person (as defined below) that hereafter
becomes a party to this Agreement as an “Approved Hedge Counterparty” (as
defined below) pursuant to Section 2(o) hereof, GASTAR EXPLORATION USA, INC., a
Delaware corporation (Borrower), GASTAR EXPLORATION, LTD., an Alberta, Canada
corporation (Parent), GASTAR EXPLORATION NEW SOUTH WALES, INC., a Michigan
corporation (Gastar New South Wales), GASTAR EXPLORATION VICTORIA, INC., a
Michigan corporation (Gastar Victoria), GASTAR EXPLORATION TEXAS, INC., a
Michigan corporation (Gastar Texas Inc.), GASTAR EXPLORATION TEXAS, LP, a
Delaware limited partnership (Gastar Texas LP), GASTAR EXPLORATION TEXAS LLC, a
Delaware limited liability company (Gastar Texas LLC, and Parent, Gastar New
South Wales, Gastar Victoria, Gastar Texas Inc., Gastar Texas LP and Gastar
Texas LLC, together with any other Person (as defined below) that becomes a
party to any Security Instrument (as defined below) as a grantor or guarantor
thereunder, collectively, Guarantors), and AMEGY BANK NATIONAL ASSOCIATION, a
national banking association (Amegy), as the administrative agent for the
lenders, as issuing bank and as collateral agent for the lenders and, under
certain circumstances, certain other parties under the Amended and Restated
Credit Agreement dated effective October 28, 2009, as amended, referred to
hereinafter (in such capacities, Agent) and as Collateral Agent (defined below)
hereunder.
RECITALS:
A.Borrower, Guarantors, Agent and the lenders thereunder (Lenders) are parties
to the Amended and Restated Credit Agreement dated effective October 28, 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
Credit Agreement).
B.    Borrower and BP Corporation North America Inc. (BPCNA) entered into that
certain ISDA Master Agreement dated as of October 29, 2007, including, but not
limited to, the Schedules and Annexes thereto, and have entered into and/or will
enter into one or more transaction confirmations thereunder (such ISDA Master
Agreement and transaction confirmations, in each case as amended, restated,
supplemented or otherwise modified from time to time, collectively, the BP ISDA,
whether one or more), the rights of BPCNA under which have been assigned to BP,
and the obligations of BPCNA under which have been assumed by BP, pursuant to
that certain Assignment, Assumption, Consent and Release Agreement dated of even
date herewith by and among BPCNA, BP and Borrower.
C.    Borrower and Shell have entered into that certain ISDA Master Agreement
dated as of August 27, 2012, including, but not limited to, the Schedules and
Annexes thereto, and have entered into and/or will enter into one or more
transaction confirmations thereunder (such ISDA Master Agreement and transaction
confirmations, in each case as amended, restated, supplemented or otherwise
modified from time to time, collectively, the Shell ISDA, whether one or more).




--------------------------------------------------------------------------------




D.    Other Persons may hereafter join in this Agreement, as provided herein, as
Approved Hedge Counterparties.
E.    Agent, BP, Shell, Borrower and Guarantors desire to enter into this
Agreement to (i) establish the relative priorities of Lenders, Credit Agreement
Approved Hedge Counterparties (as defined below), Agent and Approved Hedge
Counterparties with respect to payment of (A) the Loan Obligations (as defined
below) owed by Borrower to Lenders, Credit Agreement Approved Hedge
Counterparties and Agent and (B) the Approved Hedge Counterparty Obligations (as
defined below) owed by Borrower to Approved Hedge Counterparties, (ii) agree to
the exercise of certain remedies and (iii) have Agent, BP and Shell appoint
Amegy to serve, and Amegy agree to serve, as Collateral Agent (as defined below)
for Agent and Approved Hedge Counterparties for the purposes of the holding of
and the enforcement of Liens (as defined below) or other credit support created
by and existing under the Security Instruments (as defined below) to secure the
Loan Obligations, the BP Swap Obligations (as defined below), the Shell Swap
Obligations (as defined below) and the other Approved Hedge Counterparty
Obligations (as defined below), the apportioning of Proceeds (as defined below)
among Agent and Approved Hedge Counterparties and for the other purposes set
forth herein.
AGREEMENTS:
In consideration of the mutual covenants and promises of this Agreement, and for
other consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, Guarantors, Approved Hedge Counterparties, Agent and Collateral Agent
agree as follows, amending and restating in its entirety that certain Collateral
Agency and Intercreditor Agreement dated as of February 16, 2009 by and among
Amegy, as Collateral Agent and Agent, Wayzata Investment Partners LLC, as Agent,
BP, Borrower and Guarantors (to which Wayzata Investment Partners LLC, as Agent,
is no longer a party as a result of the retirement of the obligations under the
Wayzata Debt Agreement (as defined in such Collateral Agency and Intercreditor
Agreement)):
1.Definitions. As used in this Agreement, each of the terms defined above shall
have the meaning assigned to such term above and each of the following terms
shall have the meaning assigned to such term below in this Section 1:
Administrator has the meaning assigned to such term in Section 20 hereof.
Approved Hedge Agreement means any Commodity Hedge Agreement or Interest Rate
Hedge Agreement between Borrower and an Approved Hedge Counterparty.
Approved Hedge Counterparties means BP, Shell and each other Person that is
approved by Borrower, Agent and Collateral Agent and executes and delivers a
Joinder Supplement (along with Agent, Collateral Agent, Borrower and Guarantors)
as provided in Section 2(o) hereof.
Approved Hedge Counterparty Obligations means all net amounts owed or to become
owing by Borrower to an Approved Hedge Counterparty pursuant to an Approved
Hedge Agreement or any Security Instrument, whether direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
together with all reasonable costs, expenses and attorneys’ fees

- 2 -

--------------------------------------------------------------------------------




incurred in the enforcement or collection thereof and interest thereon after the
commencement of any proceedings under any Debtor Relief Laws.
Arbitration Order has the mean assigned to such term in Section 20 hereof.
Blocking Period has the meaning specified in Section 4(b) hereof.
BP Swap Documents means the BP ISDA, including, but not limited to, each
relevant confirmation of a transaction thereunder.
BP Swap Obligations means all net amounts owed or to become owing by Borrower to
BP under the BP Swap Documents or under any Security Instrument, whether direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several or joint
and several, together with all reasonable costs, expenses and attorneys’ fees
incurred in the enforcement or collection thereof, and interest thereon after
the commencement of any proceedings under any Debtor Relief Laws.
Business Day means any day other than a Saturday, Sunday or other day in which
banking institutions in Houston, Texas are authorized or obligated by law or
executive order to close.
Collateral means, all personal, real and mixed property and all other assets of
Borrower, any Guarantor or any other Person and Rights thereto described in and
subject to a Lien under the Security Instruments.
Collateral Agent has the meaning assigned to such term in Section 3 hereof.
Commodity Hedge Agreement has the meaning assigned to such term in the Credit
Agreement.
Credit Agreement Approved Hedge Counterparties means “Approved Hedge
Counterparties” as such term is defined in the Credit Agreement.
Crude Oil means all crude oil and condensate.
Debtor Relief Law means any applicable liquidation, conservatorship, bankruptcy,
insolvency, rearrangement, moratorium, reorganization, or similar debtor relief
laws affecting the rights of creditors generally from time to time in effect.
Directing Creditor has the meaning specified in Section 4(a) hereof.
Dispute has the meaning assigned to such term in Section 20 hereof.
Exempt LC has the meaning assigned to such term in Section 5(b) hereof.
Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative,

- 3 -

--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government over Borrower or any Guarantor or any of their
respective properties.
Guaranties has the meaning assigned to such term in the Credit Agreement.
Hedging Report means a monthly report, to be provided no later than the
fifteenth (15th) calendar day of each calendar month, setting out the (i)
projected oil and gas production from the Oil and Gas Properties of Borrower and
Guarantors, (ii) the volumes from Oil and Gas Properties of Borrower or any of
Guarantors currently hedged for each such quarter and (iii) the volumes from Oil
and Gas Properties of Borrower and Guarantors available to be hedged pursuant to
the Hedge Volume Limitations for each such quarter.
Hedge Volume Limitations means, as determined on any day on which Borrower
enters into an oil or gas commodities hedging transaction under an Approved
Hedge Agreement, the limitations set forth in Section 6.1 of the Credit
Agreement.
Hydrocarbons means all Crude Oil, Natural Gas, distillate and sulphur.
Joinder Supplement means a supplement to this Agreement in substantially the
form of Exhibit A, providing for a signatory thereto to become an Approved Hedge
Counterparty under this Agreement.
Lien means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of such Property, whether such interest is
based on common law, statute, or contract, and including, but not limited to,
the lien or security interest arising from a mortgage, ship mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt, or a
lease, consignment, or bailment for security purposes (other than true leases or
true consignments), liens of mechanics, materialmen, and artisans, maritime
liens and reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting Property which secure an obligation owed to, or a claim
by, a Person other than the owner of such Property (for the purpose of this
Agreement, Borrower or the relevant Guarantor, as the case may be, shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes).
Loan Documents has the meaning assigned to such term in the Credit Agreement.
Loan Obligations means, subject to the provisions of Section 2(p) hereof, the
“Obligations” (as defined in the Credit Agreement).
Natural Gas means all natural gas, and any natural gas liquids and all products
recovered in the processing of natural gas (other than condensate) including,
but not limited to, natural gasoline, casinghead gas, iso-butane, normal butane,
propane and ethane (including such methane allowable in commercial ethane)
produced from or attributable to the Collateral.

- 4 -

--------------------------------------------------------------------------------




Oil and Gas Properties has the meaning assigned to such term in the Credit
Agreement.
Person has the meaning assigned to such term in the Credit Agreement.
Principal Agreements means the collective reference to the Loan Documents and
all Approved Hedge Agreements.
Proceeds means any and all proceeds from any sale, exchange, destruction,
condemnation, foreclosure, liquidation or other disposition of any of the
Collateral, exercise of a right of offset under the Credit Agreement or any of
the Security Instruments or enforcement of any of the Guaranties, including, but
not limited to, under any Debtor Relief Law, any amounts constituting proceeds
under Section 5(a)(ii) hereof and any proceeds of insurance or indemnity
payments in respect of the Collateral; provided, however, if no Triggering Event
shall have occurred and be continuing, the term “Proceeds” will not include
sales of any oil or gas produced from or attributable to the Collateral in the
ordinary course of Borrower’s or any Guarantor’s business or sales of other
Collateral permitted under the Loan Documents and this Agreement.
Property has the meaning assigned to such term in the Credit Agreement.
Ratably or Ratable means as to any Secured Creditor, an amount equal to a
fraction, (a) the numerator of which is (i) the Loan Obligations or (ii) the
Approved Hedge Counterparty Obligations, in each case owed to such Secured
Creditor, and (b) the denominator of which is the sum of (i) all Loan
Obligations and (ii) all Approved Hedge Counterparty Obligations. For purposes
of this definition, Approved Hedge Counterparty Obligations shall exclude the
undrawn face amount of any Exempt LC or the proceeds thereof that are being held
by the relevant Approved Hedge Counterparty.
Reserve Report has the meaning assigned to such term in the Credit Agreement.
Right or Rights means rights, remedies, powers, privileges and benefits.
Secured Creditors means Agent, Lenders, any Credit Agreement Approved Hedge
Counterparties and all Approved Hedge Counterparties.
Security Instruments means the “Security Documents” (as defined in the Credit
Agreement), Section 2.24 of the Credit Agreement and any other security
agreements, mortgages, deeds of trust, guaranties or other instruments securing
the Total Obligations and includes, but not limited to, those documents listed
in Schedule 1 attached hereto and incorporated herein by this reference.
Shell Swap Documents means the Shell ISDA, including, but not limited to, each
relevant confirmation of a transaction thereunder.
Shell Swap Obligations means all net amounts owed or to become owing by Borrower
to Shell under the Shell Swap Documents or under any Security Instrument,
whether direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several or joint and several, together with all reasonable costs, expenses and
attorneys’ fees incurred in the enforcement or collection thereof, and interest
thereon after the commencement of any proceedings under any Debtor Relief Laws.

- 5 -

--------------------------------------------------------------------------------




Specified Loan Obligations means Loan Obligations deemed to be indebtedness
covered by Section 5(c)(iii) hereof pursuant to the provisions of Section 2(p)
hereof.
Total Obligations means, as of any date of determination, an amount equal to the
sum of (a) the Loan Obligations plus (b) the Approved Hedge Counterparty
Obligations.
Triggering Event shall mean any of the following:
(i)    Collateral Agent shall have received from an Approved Hedge Counterparty
written notice (with a copy to Borrower) that (A) either an event of default or
a termination event has occurred and is continuing under one or more of its
Approved Hedge Agreements, (B) an early termination date has been designated as
a result thereof, (C) specifies the sum (which may be an estimate pending actual
ascertation of such amounts) of all unpaid amounts and settlement payments then
due as the result of the designation of such early termination date and the
amount of interest and other amounts then due and payable by Borrower in respect
thereof, and (D) the amount set forth in clause (C) has not been paid in full or
discharged to the satisfaction of such Approved Hedge Counterparty; or
(ii)    Borrower shall have received from Agent written notice that (A) an Event
of Default (as defined in the Credit Agreement) has occurred and is continuing
and (B) the unpaid principal amount of the Notes under the Credit Agreement and
all interest accrued and unpaid thereon have been declared to be then due and
payable.
UCC means the Uniform Commercial Code as adopted and in effect in Texas from
time to time.
In addition, additional capitalized terms used but not defined herein shall have
the respective meanings assigned to such terms in the Credit Agreement.
2.    Obligations and Liens Pari Passu.
(a)    Subject to the other terms and conditions of this Agreement, the Loan
Obligations and the Approved Hedge Counterparty Obligations shall be pari passu
in right of payment and the Loan Obligations and Approved Hedge Counterparty
Obligations shall be secured, Ratably, by the Liens and other credit support
granted to or for the benefit of Collateral Agent under the Security
Instruments.
(b)    Contemporaneously with the execution of this Agreement, (i) Borrower,
Guarantors, Agent and, if applicable, Lenders shall execute, if applicable, an
Amendment to the Credit Agreement which (A) authorizes Borrower and each
Guarantor to grant a first priority Lien on its assets to Collateral Agent for
the benefit of Approved Hedge Counterparties and (B) acknowledges and agrees
that any first priority Lien granted to Agent or Collateral Agent by Borrower or
any Guarantor to secure the Loan Obligations shall be held by Agent or
Collateral Agent, as the case may be, for the Ratable benefit of Secured
Creditors, including, but not limited to, BP, Shell and all other Approved Hedge
Counterparties, to secure all obligations of Borrower under Approved Hedge
Agreements on a pari passu basis with the Loan Obligations; and (ii) Borrower,
Guarantors

- 6 -

--------------------------------------------------------------------------------




and Collateral Agent shall execute, if applicable, Security Instruments or
amendments to the Security Instruments in effect at the time of execution of
this Agreement causing any Lien granted to or for the benefit of Collateral
Agent under such Security Instruments (after giving effect to any such
amendments) to secure, Ratably, the Loan Obligations and the Approved Hedge
Counterparty Obligations.
(c)    Except as permitted by Section 22(d) hereof, each Approved Hedge
Counterparty agrees that, without the prior written consent of Agent, it will
not seek or accept credit support (excluding any netting or setoff rights, which
are acknowledged to be for the sole benefit of the relevant Approved Hedge
Counterparty, notwithstanding Section 4 hereof) for any Approved Hedge
Counterparty Obligation other than its Rights under the Security Instruments.
Notwithstanding the preceding sentence, to the extent that any Approved Hedge
Counterparty, with or without the written consent of Agent, hereafter obtains
any guaranty or Lien on assets of Borrower or any Guarantor to secure all or any
portion of its Approved Hedge Counterparty Obligations, the Lien held by such
Approved Hedge Counterparty on such assets shall secure both the Loan
Obligations and the Approved Hedge Counterparty Obligations on a pari passu
basis and shall be pari passu with any Lien now or hereafter existing in favor
or for the benefit of Agent, any Approved Hedge Counterparty or Collateral Agent
to secure any Loan Obligations or any Approved Hedge Counterparty Obligations,
notwithstanding (i) the date, manner or order of any grant, attachment or
perfection of any such Lien, (ii) any provision of the UCC, other applicable
law, the Loan Documents or the Approved Hedge Agreements or (iii) any manner of
enforcement of any Lien or other Rights. Similarly, except as permitted by the
provisions of Section 22(d) hereof, Agent agrees that, without the prior written
consent of each Approved Hedge Counterparty, it will not seek or accept credit
support for any Loan Obligation other than its Rights under the Security
Instruments. Notwithstanding the preceding sentence, to the extent Agent, with
or without the written consent of any Approved Hedge Counterparty, hereafter
obtains any guaranty or Lien on assets of Borrower or any Guarantor to secure
all or any portion of the Loan Obligations, the Lien held by Agent on such
assets shall secure both the Loan Obligations and the Approved Hedge
Counterparty Obligations on a pari passu basis and shall be pari passu with any
Lien now or hereafter existing in favor or for the benefit of Agent, any
Approved Hedge Counterparty or Collateral Agent to secure any Loan Obligations
or any Approved Hedge Counterparty Obligations, notwithstanding (i) the date,
manner or order of any grant, attachment or perfection of any such Lien, (ii)
any provision of the UCC, other applicable law, the Loan Documents or any
Approved Hedge Agreement or (iii) any manner of enforcement of any Lien or other
Rights.
(d)    Agent, Borrower and Guarantors agree that, upon execution of the
documents required by Section 2(b) above (or, in the alternative, if execution
of documents pursuant to Section 2(b) above is not required, upon execution of
this Agreement), (i) any Lien under any Security Instrument securing, Ratably,
the Loan Obligations and the Approved Hedge Counterparty Obligations shall be a
Permitted Lien (as defined in the Credit Agreement) and (ii) the Approved Hedge
Counterparty Obligations will be secured or supported by any Lien or other
credit support granted to Collateral Agent pursuant to any Security Instrument.
(e)    Subject to limitations on Commodity Hedge Agreements and Interest Rate
Hedge Agreements provided in the Credit Agreement, Agent consents to Borrower
entering into the BP

- 7 -

--------------------------------------------------------------------------------




Swap Documents, the Shell Swap Documents and Commodity Hedge Agreements and
Interest Rate Hedge Agreements with other Approved Hedge Counterparties and
agrees that each of the BP Swap Documents, the Shell Swap Documents and such
other Commodity Hedge Agreements and Interest Rate Hedge Agreements is an
Approved Hedge Agreement. BP, Shell and Agent acknowledge and agree that, upon
execution of this Agreement, (i) BP and Shell are Approved Hedge Counterparties
hereunder and (ii) the BP Swap Obligations and the Shell Swap Obligations
constitute Approved Hedge Counterparty Obligations and will be secured by the
Security Instruments.
(f)    The amounts payable by Borrower to any Secured Creditor at any time under
any of the Principal Agreements to which such Secured Creditor is a party shall
be separate and independent debts, and each Secured Creditor shall be entitled
to enforce any right arising out of the applicable Principal Agreement to which
it is a party, subject to the terms thereof and of this Agreement. Each Secured
Creditor hereby agrees that no Secured Creditor (whether as the mortgagee, the
grantee or the secured party, as the case may be, under the Security
Instruments) shall have any right individually to realize upon any Liens or
other credit support granted under the Security Instruments, it being understood
and agreed that such remedies may be exercised only by Collateral Agent (as the
mortgagee, the grantee or the secured party, as the case may be, under the
Security Instruments) for the Ratable benefit of the Secured Creditors.
(g)    All parties hereto agree that, notwithstanding the provisions of this
Agreement, each Approved Hedge Counterparty is entitled to exercise, solely for
its benefit, any right of multiple transaction netting or setoff it may hold
with respect to any of its Approved Hedge Counterparty Obligations.
(h)    Each of Agent and Approved Hedge Counterparties agrees: (i) to deliver to
Collateral Agent and the other Secured Creditors party hereto, at the same time
it makes delivery to Borrower or any Guarantor, a copy of any notice of default
or termination event, notice of intent to accelerate or notice of acceleration
with respect to any of the Loan Obligations or the Approved Hedge Counterparty
Obligations, as applicable, subject to this Agreement and (ii) to deliver to
Collateral Agent and the other Secured Creditors party hereto, at the same time
it makes delivery to any other Person, a copy of any notice of the commencement
of any judicial proceeding and a copy of any other notice with respect to the
exercise of remedies with respect to any of the Loan Obligations or the Approved
Hedge Counterparty Obligations, as applicable, subject to this Agreement.
(i)    Reserved.
(j)    No amendment to or modification of any of the Security Instruments may be
effected without the prior written consent of Approved Hedge Counterparties
(which consent shall not be withheld, conditioned or delayed unreasonably), if
the effect of such amendment or modification would be to (i) cause the Security
Instruments to secure obligations other than the Loan Obligations and the
Approved Hedge Counterparty Obligations, (ii) change the priority of or
subordinate the Liens or other credit support created thereby in any respect,
(iii) materially modify any material remedy provided for therein, (iv)
materially reduce or diminish the benefits of the security provided for in the
Security Instruments or (v) otherwise have any material detrimental effect on
the Approved Hedge Counterparties’ rights and obligations under this Agreement.
Any such amendment or modification made without such consent shall be null and
void. Neither Collateral Agent nor Agent

- 8 -

--------------------------------------------------------------------------------




may release any Collateral under any of the Security Instruments prior to the
payment in full and termination of the Approved Hedge Counterparty Obligations,
except (i) Collateral destroyed, lost, worn out, damaged or having only salvage
value or no longer used or useful in the business in which it is used, (ii) to
the extent that Borrower or any Guarantor has provided replacement Collateral of
equal or greater value, (iii) releases of Collateral between redeterminations of
the Borrowing Base (as defined in the Credit Agreement) the aggregate loan value
of which, as assigned thereto by Agent in the most recent setting of the
Borrowing Base in accordance with the Credit Agreement, equals 10% or less of
the amount of the then existing Borrowing Base and (iv) sales and other
dispositions of Collateral in the ordinary course of business permitted by the
Credit Agreement, so long as, except as to sales of produced Hydrocarbons, not
exceeding, in the aggregate in any twelve-month period, 10% of the value of the
Collateral at the start of each relevant twelve-month period.
(k)    No amendment to or modification of the Credit Agreement may be effected
without the prior written consent of all Approved Hedge Counterparties if the
effect of such amendment or modification would adversely affect the priority of
any Lien under any Security Instrument or would change the definition of
Security Instrument or which would otherwise have any material detrimental
effect on the Approved Hedge Counterpartys’ rights and obligations under this
Agreement or which would reduce or diminish materially the benefits of the
security provided for in the Security Instruments. Any such amendment or
modification executed without such consent shall be null and void. Borrower
hereby agrees to provide written notice to each Approved Hedge Counterparty no
less than seven days prior to the earliest to occur of (i) the date of (A)
signing or (B) closing of any replacement financing or any refinancing of the
Credit Agreement or (ii) the date of any payment in full and retirement of the
Credit Agreement, including with such notice a copy of the proposed replacement
financing, refinancing or retirement of the Credit Agreement, as applicable.
(l)    Agent hereby agrees to provide written notice to each Approved Hedge
Counterparty reasonably in advance of the earlier of the date of signing or the
effective date of any amendment to or modification of any Loan Document,
including with such notice a copy of the proposed amendment or modification.
(m)    Each of the Secured Creditors and Collateral Agent agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including, but not limited to, any proceeding
under a Debtor Relief Law), the priority, validity or enforceability of a Lien
held by or for the benefit of the Secured Creditors in any Collateral; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any such party to enforce this Agreement as provided herein.
(n)    Borrower hereby agrees that each Approved Hedge Counterparty may provide
to Agent, and each Approved Hedge Counterparty hereby agrees to provide to
Agent, within a commercially reasonable time following receipt of a written
request therefor from Agent, a copy of any trade confirmation pursuant to the
applicable Approved Hedge Agreement not previously provided to Agent and Agent
hereby agrees to keep all such information confidential and further agrees that
it will not disclose such information to any other Approved Hedge Counterparty
or to any other Person without the consent of the disclosing Approved Hedge
Counterparty.

- 9 -

--------------------------------------------------------------------------------




(o)    If any Person approved by Borrower, Guarantors, Agent and Collateral
Agent desires to become an “Approved Hedge Counterparty” for the purposes of
this Agreement and the Security Instruments, then it shall execute and deliver
to Agent, Collateral Agent, Borrower and Guarantors a Joinder Supplement in the
form of Exhibit A hereto. In each case, upon execution and delivery of such
Joinder Supplement by such Person, Agent, Collateral Agent, Borrower and
Guarantors, such Person shall be deemed an Approved Hedge Counterparty hereunder
as if an original signatory. Joinder Supplements executed pursuant to this
Section 2(o) do not require the signatures or consents of any Secured Creditors
party to this Agreement other than Collateral Agent and Agent. Promptly after
execution of any such Joinder Supplement, Collateral Agent will endeavor to send
a copy thereof to each other Approved Hedge Counterparty.
(p)    Notwithstanding any other provisions of this Agreement, the amount by
which the sum of all Loans and the face amount of all Letters of Credit made or
issued, as the case maybe, pursuant to the Credit Agreement causes such sum to
exceed, at the time of the making of such Loan or issuance of such Letter of
Credit, 85% of the value of the Oil and Gas Properties of Borrower and
Guarantors shown on the then most recent Reserve Report prepared pursuant to and
for Agent under the Credit Agreement shall be deemed to be indebtedness covered
by Section 5(c)(iii) if such excess continues to exist upon the occurrence of a
Triggering Event.
(q)    Borrower shall prepare and provide a Hedging Report to Collateral Agent
and each Approved Hedge Counterparty monthly. Notwithstanding the foregoing in
this Section 2(q), no Approved Hedge Counterparty consents to Borrower or
Collateral Agent sharing with any other Approved Hedge Counterparty any trade
confirmation of such Approved Hedge Counterparty or any information therein
other than notional tenor and volumes, type of transaction and whether Borrower
is a buyer or seller thereof.
3.    Appointment of Amegy as Collateral Agent. Agent and each Approved Hedge
Counterparty hereby appoints Amegy to (a) act as its collateral agent (in such
capacity, Collateral Agent), in its name and on its behalf, in and under the
Security Instruments, (b) hold the Liens on the Collateral, with power of sale,
in its name for the benefit and security of Agent, acting on behalf of itself,
Lenders and Credit Agreement Approved Hedge Counterparties, and Approved Hedge
Counterparties and for enforcement and payment of the Loan Obligations and the
Approved Hedge Counterparty Obligations, respectively, and (c) take such action
on behalf of Agent, BP, Shell and the other Approved Hedge Counterparties under
the terms and provisions of the Security Instruments and to exercise such rights
and remedies under the Security Instruments as are specifically delegated to or
required of Amegy, in its capacity as Collateral Agent, under the terms and
provisions of this Agreement. Collateral Agent shall, within a commercially
reasonable time, distribute to each of the relevant Secured Creditors its
Ratable share of all Proceeds received by Collateral Agent in accordance with
Section 5 below.
4.    Collateral Agent’s Authority.
(a)    1.1.1.1.1.1.1.Upon the occurrence and during the continuation of any
Triggering Event under any Approved Hedge Agreement or the Credit Agreement, as
applicable, Collateral Agent shall, upon the written direction of the relevant
Approved Hedge Counterparty with respect to the relevant Approved Hedge
Agreement or the Agent, as applicable (each, a Directing Creditor),

- 10 -

--------------------------------------------------------------------------------




and subject to this Agreement and the terms of the Loan Documents and applicable
law, take any and all actions provided for in the Security Instruments relating
to the pursuit of remedies, including, but not limited to, the foreclosure of
Liens or other disposition of the Collateral; provided, however, that no
Approved Hedge Counterparty shall have the right to require Collateral Agent to
realize on any Liens or other credit support granted pursuant to the Security
Instruments until the 30th day after a Triggering Event of the type referred to
in clause (i) of the definition of Triggering Event shall have occurred and
provided further that such Triggering Event shall be continuing on such date.
Notwithstanding the foregoing, if any event of default occurs and is continuing
(x) under Section 5(a)(vii) of the BP ISDA or the Shell ISDA with respect to
Borrower, (y) under any Principal Agreement as a result of any proceeding under
any Debtor Relief Law with respect to Borrower, or (z) under Section 5(a)(vi) of
the BP ISDA or the Shell ISDA with respect to Borrower, as a result of the Loan
Obligations being accelerated and Agent is actively attempting to collect the
Loan Obligations by requiring Collateral Agent to realize upon the Collateral,
the Approved Hedge Counterparty under the Approved Hedge Agreement under which
such event of default is continuing may request Collateral Agent to realize on
the Liens and other credit support granted pursuant to the Security Instruments
immediately.
(b)    If a 30-day standstill period provided for in Section 4(a) above (a
Blocking Period) has commenced with respect to a Triggering Event, then for so
long as such Triggering Event, as applicable, is continuing, any payments
received by Agent or any Lender under the Credit Agreement and any payments
received by an Approved Hedge Counterparty under an applicable Approved Hedge
Agreement will be held for the Ratable benefit of the Secured Creditors until
such time that such Triggering Event is no longer continuing or that Collateral
Agent has commenced exercising remedies under the Security Instruments
(including, but not limited to, the foreclosure of Liens) and distributing the
Proceeds from such remedies Ratably to Secured Creditors (or, with respect to
payment of the Loan Obligations, to Agent on behalf of itself, Lenders and any
Credit Agreement Approved Hedge Counterparties) under Section 5(b) of this
Agreement. All funds received in any deposit account of Borrower or any
Guarantor subject to an account control agreement during such Blocking Period
for the benefit of Borrower or the relevant Guarantor, Agent, Lenders and Credit
Agreement Approved Hedge Counterparties shall be maintained in such deposit
account and held for the Ratable benefit of the Secured Creditors until such
time as such Blocking Period shall have expired. If a Triggering Event is
otherwise cured or waived by the relevant Approved Hedge Counterparty prior to
the end of such Blocking Period, such funds being held in such deposit account
may be disbursed to Collateral Agent. If such Triggering Event is not cured or
waived by the relevant Approved Hedge Counterparty prior to the expiration of
such Blocking Period and a Directing Creditor directs Collateral Agent to
exercise its rights under the Security Instruments, including, but not limited
to, the relevant account control agreement, if any, with respect to such deposit
account, in accordance with Section 4(a) above, then such funds will be
disbursed in accordance with Section 5(b) of this Agreement.
(c)    If a Triggering Event of the type referred to in clause (ii) of the
definition of Triggering Event shall have occurred and is continuing, at the
request of Agent, each Approved Hedge Counterparty requested to do so by Agent
(without limitation of such Approved Hedge Counterparty’s rights under its
Approved Hedge Agreement, including, but not limited to, the right to withhold
payments under its Approved Hedge Agreement) shall make payments of any net

- 11 -

--------------------------------------------------------------------------------




amounts owing from such Approved Hedge Counterparty to Borrower under the
applicable Approved Hedge Agreement to Collateral Agent to be held until such
time that either (i) such Triggering Event is no longer continuing, in which
case such payments shall be released to Borrower or (ii) Collateral Agent has
commenced exercising remedies under the Security Instruments, in which case such
payments shall be promptly distributed Ratably to the Secured Creditors pursuant
to Section 5(b) below. Notwithstanding the foregoing, no Approved Hedge
Counterparty shall be liable for amounts paid at the direction of Borrower
pursuant to a notice received by Borrower after such a notice has been given by
Agent.
(d)    Collateral Agent shall cease to comply with any direction by a Directing
Creditor pursuant to this Section 4 if (i) the Triggering Event under the
Approved Hedge Agreement(s) or the Credit Agreement, as applicable, of such
Directing Creditor has been cured or waived, (ii) the amounts owed by Borrower
to the Directing Creditor under Approved Hedge Agreements or the Credit
Agreement, as applicable, have been paid in full or otherwise discharged or
(iii) either (A) the Directing Creditor is no longer an “Approved Hedge
Counterparty” hereunder or (B) the Commodity Hedge Agreements of the Directing
Creditor are no longer “Approved Hedge Agreements” hereunder.
5.    Proceeds.
(a)    The Secured Creditors hereby agree among themselves that (i) prior to the
occurrence and continuation of a Triggering Event (and subject to Section 4(b)
above), each Secured Creditor shall be entitled to receive and retain for its
own account, and shall never be required to disgorge to Collateral Agent or any
other Secured Creditor or acquire direct or participating interests in the Loan
Obligations or the Approved Hedge Counterparty Obligations owing to such Secured
Creditor, scheduled payments or voluntary prepayments, payments of principal,
interest, fees, settlement payments and any other payments in respect of the
Principal Agreements, all in compliance with the terms thereof, and (ii) after
the occurrence and during the continuation of a Triggering Event (and during any
Blocking Period), all such amounts shall be treated as if constituting Proceeds
and shall be shared by the Secured Creditors Ratably and in accordance with
Section 5(b) and Section 5(c) below.
(b)    All Proceeds received by an Approved Hedge Counterparty or Amegy, in its
individual capacity or in its capacity as Agent (other than Proceeds received
from Collateral Agent as a distribution of Proceeds pursuant to applicable
provisions of this Agreement) or in its capacity as Collateral Agent under this
Agreement, shall be applied in accordance with this Section 5(b) and
Section 5(c) below. To the extent any Secured Creditor ever receives any portion
of such Proceeds in excess of its Ratable share (or to the extent Collateral
Agent receives reimbursement in excess of expenses actually incurred), the party
receiving those excess Proceeds agrees to make promptly all necessary transfers
to the others so as to give full effect to this Section 5(b); provided, however,
an Approved Hedge Counterparty shall not be obligated to hold in trust, pay over
or share with Collateral Agent or any other Person, as applicable, any portion
of the proceeds of any letter of credit which has been issued to such Approved
Hedge Counterparty to remedy an Additional Termination Event (as defined in and
in accordance with Part 1(h) of the Schedule to an Approved Hedge Agreement) or
to secure any hedge transaction(s) between Borrower and such Approved

- 12 -

--------------------------------------------------------------------------------




Hedge Counterparty that exceed(s) the Hedge Volume Limitations (each an Exempt
LC). Amegy, BP, Shell and all additional Approved Hedge Counterparties agree
that each Exempt LC and any proceeds thereof are exempt from the requirements of
Section 2(c) hereof; provided, however, that nothing in this Section 5(b) is to
be construed to permit Borrower to enter into Commodity Hedge Agreements except
as permitted under the Credit Agreement.
(c)    If a Triggering Event shall have occurred and is continuing, subject to
the applicability of any Blocking Period, all Proceeds received by Collateral
Agent shall be applied in the following order:
(i)    First, to reimburse Collateral Agent for expenses in accordance with
Section 6 below;
(ii)    Second, Ratably to Secured Creditors (or, with respect to payment of the
Loan Obligations, to Agent on behalf of itself, Lenders and any Credit Agreement
Approved Hedge Counterparties), respectively, for application against the Loan
Obligations (other than the Specified Loan Obligations) and the Approved Hedge
Counterparty Obligations;
(iii)    Third, Ratably to Secured Creditors (other than the Approved Hedge
Counterparties) or to Agent on behalf of such Secured Creditors in satisfaction
of the Specified Loan Obligations and any other indebtedness of Borrower, other
than the Loan Obligations or the Approved Hedge Counterparty Obligations,
secured by the Security Instruments; and
(iv)    Fourth, to the extent that any Proceeds remain after the full payment of
all of the amounts described in the immediately preceding clauses (i) through
(iii), to Borrower or any of Guarantors, as the case may be.
(d)    Any amount otherwise payable to Agent, any Lender or any Credit Agreement
Approved Hedge Counterparty pursuant to clause (c)(ii) or (c)(iii) of this
Section 5 shall instead by paid to Agent for distribution in accordance with
Section 7.2(e) of the Credit Agreement.
6.    Expenses. Each Secured Creditor shall bear its Ratable share of any
reasonable and documented expenses incurred by Collateral Agent in taking action
on behalf of Secured Creditors in connection with its investigation, evaluation
or enforcement of any Rights under the Security Instruments, but only to the
extent Collateral Agent does not receive reimbursement for such expenses from
any other source(s) (excluding Secured Creditors) within a reasonable time after
such expenses are incurred; provided that, to the extent any Secured Creditor
reimburses Collateral Agent for such expenses, such Secured Creditor will be
entitled to receive its Ratable share of any reimbursement subsequently received
by Collateral Agent from any other source(s) (excluding Secured Creditors).
7.    Limitation of Liability – Collateral Agent. Neither Collateral Agent nor
any of its representatives shall be liable to any Secured Creditor for any
action taken or omitted to be taken by it or them hereunder or under the
Security Instruments in good faith and reasonably believed by it or them to be
within the discretion or power conferred upon it or them by this Agreement and
the Security Instruments or be responsible for the consequences of any error of
judgment, except to the extent arising solely from its bad faith, gross
negligence or willful misconduct. Collateral Agent

- 13 -

--------------------------------------------------------------------------------




shall not be responsible in any manner to any other party for the effectiveness,
enforceability, genuineness, validity or the due execution of the Security
Instruments or for any representation, warranty, document, certificate, report
or statement made in or in connection with the Security Instruments or be under
any obligation to any other party to ascertain or inquire as to the performance
or observation of any of the terms, covenants or conditions of any of the Loan
Documents or the Approved Hedge Agreements on the part of Borrower or any
Guarantor. EACH OF AGENT (ON BEHALF OF ITSELF, LENDERS AND CREDIT AGREEMENT
APPROVED HEDGE COUNTERPARTIES RATABLY ON THE BASIS OF THE LOAN OBLIGATIONS OWED
TO EACH) AND APPROVED HEDGE COUNTERPARTIES AGREES TO RATABLY INDEMNIFY
COLLATERAL AGENT AND HOLD IT HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
REASONABLE EXPENSES AND/OR REASONABLE DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY COLLATERAL
AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THE SECURITY INSTRUMENTS OR ANY
ACTION TAKEN OR OMITTED BY COLLATERAL AGENT UNDER THIS AGREEMENT OR THE SECURITY
INSTRUMENTS, EXCEPT TO THE EXTENT ANY OF THE SAME RESULTS SOLELY FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF COLLATERAL AGENT. Collateral
Agent shall give prompt written notice to the indemnifying party or parties
(provided that later notice shall not relieve indemnifying party(ies) of its
liability and obligations under this Section 7 unless and to the extent the
indemnifying party(ies) is/are prejudiced by such notice not being promptly
provided) after any applicable claim is initiated against Collateral Agent and
allow the indemnifying party(ies) to have sole control and authority of the
defense and settlement of the claim; provided that Collateral Agent shall
approve any settlement of a claim to which Collateral Agent is an actual party
or could reasonably be expected to be a potential party and in respect of which
indemnity may be sought hereunder, so long as such settlement (a) includes an
unconditional release of Collateral Agent from all liability in any way related
to or arising out of such claim and (b) does not impose any actual or potential
liability upon, or contain any factual or legal admission by or with respect to,
Collateral Agent. Collateral Agent shall reasonably cooperate with the
indemnifying party(ies) in the defense of such claims, including, but not
limited to, providing reasonable assistance and information at the indemnifying
party’s(ies’) expense.
8.    Limitation of Liability – Agent and Approved Hedge Counterparties. Neither
any Approved Hedge Counterparty, Collateral Agent nor Agent (nor any individual
partner, member, director, employee or agent of any Approved Hedge Counterparty
or Agent) shall incur any liability under this Agreement to the others except
for liabilities arising from its gross negligence or willful misconduct. Neither
any Secured Creditor nor Collateral Agent (nor any individual partner, member,
director, employee or agent of any Secured Creditor or Collateral Agent) shall
incur any liability under this Agreement to Borrower, any Guarantor or any other
Person except for liabilities arising from its bad faith, gross negligence or
willful misconduct or its non-performance of this Agreement, as determined by a
court of competent jurisdiction.

- 14 -

--------------------------------------------------------------------------------




9.    Term. Subject to Section 22 below, this Agreement shall terminate upon (a)
the full and indefeasible payment of the Loan Obligations (other than contingent
Loan Obligations with respect to which no claim has been made) and the Approved
Hedge Counterparty Obligations (other than contingent Approved Hedge
Counterparty Obligations with respect to which no claim has been made) and (b)
the execution and delivery of a written termination notice signed by each of the
parties hereto as of such termination.
10.    Resignation or Removal of Collateral Agent.
(a)    Should all of the Loan Obligations (other than contingent Loan
Obligations with respect to which no claim has been made) be fully and
indefeasibly paid or satisfied at a point in time when any Approved Hedge
Counterparty Obligation (other than contingent Approved Hedge Counterparty
Obligations with respect to which no claim has been made) remains outstanding,
Amegy may resign as Collateral Agent hereunder by providing to each Approved
Hedge Counterparty and Borrower written notice of such resignation no less than
30 days prior to the effective date of such resignation set forth in such
written notice. Upon such resignation by Collateral Agent, Collateral Agent
agrees to execute and deliver assignments, in form and substance mutually
satisfactory to Agent and all Approved Hedge Counterparties, to a successor
Collateral Agent designated by Approved Hedge Counterparties and, so long as no
Potential Event of Default, Event of Default or Termination Event (as each such
term is defined in the BP ISDA, the Shell ISDA or any other ISDA Master
Agreement or schedule thereto between Borrower and any other Approved Hedge
Counterparty, as applicable) exists under the BP ISDA, the Shell ISDA or any
such other ISDA Master Agreement between Borrower and any other Approved Hedge
Counterparty, approved by Borrower (which approval shall not be unreasonably
withheld, conditioned or delayed), of the rights of the mortgagee, the secured
party or the grantee, as the case may be, under the Security Instruments. Such
assignments shall be prepared at the expense of Borrower, provided that such
expense is documented and reasonable. Following such resignation by Collateral
Agent and execution and delivery of such assignments, Collateral Agent shall
have no further duties, responsibilities or liabilities under this Agreement,
but shall remain entitled to the benefit of the indemnification of Collateral
Agent provided in this Agreement and to reimbursement, in accordance with
applicable provisions of this Agreement, of expenses incurred in the discharge
of the duties of Collateral Agent prior to the effective date of such
resignation.
(b)    If Collateral Agent fails to take any material action under the Security
Instruments to protect or realize upon the Collateral following a Triggering
Event as required under Section 4.1(a) above within a reasonable time after
being requested to do so in writing by an Approved Hedge Counterparty or
Collateral Agent materially breaches its obligations to diligently pursue such
action as required under this Agreement, then such Approved Hedge Counterparty
may petition a court of competent jurisdiction to replace Collateral Agent with
another Person, which may be an Approved Hedge Counterparty. Such replacement
Collateral Agent may take such other actions as it may deem necessary or
advisable to secure and enforce the Security Instruments. In the event that a
court of competent jurisdiction shall decide to replace Collateral Agent, any
successor Collateral Agent shall be required to apply all proceeds of any
realization upon the Collateral in accordance with Section 5(c) above, provided
that any reasonable expenses incurred in connection with the

- 15 -

--------------------------------------------------------------------------------




replacement of Collateral Agent may be paid to the Person incurring such
expenses from proceeds of the Collateral pursuant to Section 5(c)(i) above.
11.    Survival of Rights. All of the respective rights and interests of Agent,
Approved Hedge Counterparties and Collateral Agent under this Agreement (and the
respective obligations and agreements of Agent, Approved Hedge Counterparties
and Collateral Agent under this Agreement), shall remain in full force and
effect regardless of:
(a)    any lack of validity or enforceability of any of the Loan Documents or
the Approved Hedge Agreements or any other agreement or instrument related
thereto; or
(b)    any other circumstance which might otherwise constitute a defense
available to, or discharge of, Borrower or any Guarantor with respect to the
Loan Obligations or the Approved Hedge Counterparty Obligations (other than the
(i) defense that such obligations have been fully satisfied and (ii) termination
of this Agreement in accordance with Sections 9 and 22 hereof).
12.    Representations and Warranties. Each of Agent, Approved Hedge
Counterparties, Borrower and Collateral Agent represents and warrants to the
other parties hereto that:
(a)    neither the execution and delivery of this Agreement nor its performance
of or compliance with the terms and provisions hereof will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any other agreement to which it is now subject, including, but
not limited to, any of the Loan Documents or the Approved Hedge Agreements;
(b)    it has all requisite authority to execute, deliver and perform its
obligations under this Agreement; and
(c)    this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject only to applicable
Debtor Relief Laws and general principles of equity.
13.    Further Assurances. Each of Agent, Approved Hedge Counterparties,
Borrower, Guarantors and Collateral Agent covenants that, as long as this
Agreement remains in effect, it will execute and deliver any and all other
documents or instruments reasonably requested by any other party hereto to give
effect to the terms and conditions of this Agreement and the Security
Instruments.
14.    Assignment; Agreement Binding on Successors and Assigns. As long as this
Agreement remains in effect, neither Agent, any Lender, any Credit Agreement
Approved Hedge Counterparty nor any Approved Hedge Counterparty will sell,
assign or otherwise transfer all or any part of the Loan Obligations or the
Approved Hedge Counterparty Obligations, as the case may be, owing to it unless
such sale, assignment or transfer is made expressly subject to the terms and
conditions of this Agreement. This Agreement shall inure to the benefit of, and
shall be binding upon and enforceable against, Borrower, Guarantors, Agent,
Lenders, each Credit Agreement Approved Hedge Counterparty, each Approved Hedge
Counterparty and Collateral Agent and their respective successors and permitted
assigns.

- 16 -

--------------------------------------------------------------------------------




15.    Notice. Unless otherwise provided, any consent, request, notice, or other
communication under or in connection with this Agreement must be in writing to
be effective and shall be deemed to have been given (a) if by mail, on the third
Business Day after it is enclosed in an envelope and properly addressed,
stamped, sealed, certified return receipt requested, and deposited in the
appropriate official postal service, or (b) if by courier, electronic
transmissions, or facsimile transmission, when actually delivered. Until changed
by a subsequent notice delivered in accordance with this Section 15, notices for
each party are to be directed to:
For delivery to BP:

BP Energy Company
Attn: Contract Services
201 Helios Way
Houston, Texas 77079
Telephone: (713) 323-2000
Facsimile: (713) 323-0203
For delivery to Shell:

Shell Energy North America (US), L.P.
Attn: Contract Administration
909 Fannin, Plaza Level 1
Houston, Texas 77010
Telephone: (877) 504-2491
Facsimile: (713) 230-7580
with copies to:

Shell Energy North America (US), L.P.
Attn: General Counsel
909 Fannin, Plaza Level 1
Houston, Texas 77010
Telephone: (713) 767-5400
Facsimile: (713) 230-2900
and

Shell Energy North America (US), L.P.
Attn: Vice President – Credit
909 Fannin, Plaza Level 1
Houston, Texas 77010
Telephone: (713) 767-5329
Facsimile: (713) 265-3030
For delivery to any other
Approved Hedge Counterparty:


- 17 -

--------------------------------------------------------------------------------





    To the address for notices
    specified in the Joinder Supplement
    to which it is a party
For delivery to Borrower or any Guarantor:

Gastar Exploration USA, Inc.
Attn: Michael A. Gerlich
1331 Lamar, Suite 650
Houston, Texas 77010
Telephone: (713) 739-1800
Facsimile: (713) 739-0458
For delivery to Agent or Collateral Agent:

Amegy Bank National Association
Attn: Energy Lending Dept.
4400 Post Oak Parkway, 4th Floor
Houston, Texas 77027
Telephone: (713) 232-1110
Facsimile: (713) 561-0345
16.    Amendments. Subject to the provisions of Section 2(o), this Agreement may
only be waived, amended or modified by a written agreement signed by Collateral
Agent and each of the other parties hereto.
17.    Governing Law. THIS AGREEMENT MUST BE CONSTRUED, AND ITS PERFORMANCE
ENFORCED, UNDER TEXAS LAW, WITHOUT REGARD TO THE LAWS OF TEXAS AS TO CONFLICTS
OF LAWS.
18.    Invalid Provisions. If any part of this Agreement is for any reason found
to be unenforceable, all other portions nevertheless remain enforceable.
However, if the provision held to be unenforceable is a material part of the
Agreement, such unenforceable provision may, to the extent permitted by law, be
replaced by a clause or provision judicially construed and interpreted to be as
similar in substance and content to the original terms of such provision as the
context would reasonably allow, so that such clause or provision would
thereafter be enforceable.
19.    Multiple Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document and will be effective upon the execution of one or more counterparts
hereof by each of the parties hereto. Delivery of an executed signature page of
this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart thereof. In this regard, each of the
parties hereto acknowledges that a counterpart of this Agreement containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Agreement by each party
hereto. All counterparts will, taken together, constitute

- 18 -

--------------------------------------------------------------------------------




one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or other electronic means shall be effective
as delivery of a manually executed counterpart hereof.
20.    Dispute Resolution. THIS SECTION 20 CONTAINS A JURY WAIVER, A CLASS
ACTION WAIVER AND AN ARBITRATION PROVISION. READ CAREFULLY.
(a)    This dispute resolution provision shall supersede and replace any prior
“Jury Waiver,” “Judicial Reference,” “Class Action Waiver,” “Arbitration,”
“Dispute Resolution” or similar alternative dispute agreement or provision
between or among the parties hereto.
(b)    As permitted by applicable law, each party hereto hereby knowingly,
voluntarily, intentionally, irrevocably and unconditionally WAIVES ITS RIGHTS TO
A TRIAL BEFORE A JURY IN CONNECTION WITH ANY CLAIM, DISPUTE OR CONTROVERSY WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (each of the foregoing, a
“Dispute”), and, except as provided below in this Section 20, DISPUTES, SHALL BE
RESOLVED BY A JUDGE SITTING WITHOUT A JURY. If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party hereto shall be entitled to move the
court for an order compelling arbitration and staying or dismissing such
litigation pending arbitration (an “Arbitration Order”). If permitted by
applicable law, EACH PARTY ALSO WAIVES THE RIGHT TO LITIGATE IN COURT OR AN
ARBITRATION PROCEEDING ANY DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF A
CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.
(c)    If a Dispute arises, and only if a jury trial waiver is not permitted by
applicable law or ruling by a court, any party may require that the Dispute be
resolved by binding arbitration before a single arbitrator. BY AGREEING TO
ARBITRATE A DISPUTE, EACH PARTY HERETO GIVES UP ANY RIGHT THAT PARTY MAY HAVE TO
A JURY TRIAL AS WELL AS OTHER RIGHTS THAT IT WOULD HAVE IN COURT THAT ARE NOT
AVAILABLE OR ARE MORE LIMITED IN ARBITRATION, SUCH AS THE RIGHTS TO DISCOVERY
AND TO APPEAL.
Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum (the
“Administrator”) as selected by the initiating party. If the parties to the
Dispute agree, arbitration may be commenced by appointment of a licensed
attorney who is selected by the parties to the Dispute and who agrees to conduct
the arbitration without an Administrator. Disputes include matters (i) relating
to a deposit account, application for or denial of credit, enforcement of any of
the obligations any party hereto has to any of the other parties hereto,
compliance with applicable laws and/or regulations, performance of services
provided under any agreement by any party hereto, (ii) based on or arising from
an alleged tort or (iii) involving any party’s employees, agents, affiliates or
assigns, Disputes do not, however, include the validity, enforceability, meaning
or scope of this arbitration provision and such matters may be determined only
by a court. If a third party is a party to a Dispute, each party hereto consents
to including the third party in the arbitration proceeding for resolving the

- 19 -

--------------------------------------------------------------------------------




Dispute with the third party. Venue for the arbitration proceeding shall be in
Houston, Harris County, Texas.
If a court issues an Arbitration Order, all parties to the Dispute that did not
seek the Arbitration Order shall commence arbitration. The party hereto that
sought the Arbitration Order may commence arbitration, but shall have no
obligation to do so, and shall not in any way be adversely prejudiced by
initiating or participating in litigation or electing not to commence
arbitration. The arbitrator shall (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim or for full
or partial summary judgment, (ii) render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases and (vi)
apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including injunctive relief, property preservation orders, foreclosure,
eviction, attachment, replevin, garnishment and/or the appointment of a
receiver, (ii) pursuing non-judicial foreclosure or (iii) availing itself of any
self-help remedies, such as setoff and repossession. The exercise of such rights
shall not constitute a waiver of the right to submit any Dispute to arbitration.
Judgment upon an arbitration award may be entered in any court having
jurisdiction, except that, if the arbitration award exceeds $4,000,000, any
party to the relevant Dispute shall be entitled to a de novo appeal of the award
before a panel of three arbitrators. To allow for such appeal, if the award
(including the Administrator’s, the arbitrator’s and attorney’s fees and costs)
exceeds $4,000,000, the arbitrator will issue a written, reasoned decision
supporting the award, including a statement of authority and its application to
the Dispute. A request for de novo appeal must be filed with the arbitrator
within 30 days following the date of the arbitration award. If such a request is
not made within that time period, the arbitration decision shall become final
and binding. On appeal, the arbitrators shall review the award de novo, meaning
that they shall reach their own findings of fact and conclusions of law, rather
than deferring in any manner to the original arbitrator. Appeal of an
arbitration award shall be pursuant to the rules of the Administrator or, if the
Administrator has no such rules, then the JAMS arbitration appellate rules shall
apply.
Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment or
expiration of this Agreement. If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.
(d)    Each party hereto (i) certifies that no one has represented to such party
that any other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other parties have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements and certifications in this Section 20.
21.    Waiver of Punitive and Consequential Damages. EACH OF THE PARTIES HERETO
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT IT MAY LAWFULLY AND

- 20 -

--------------------------------------------------------------------------------




EFFECTIVELY DO SO, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY DISPUTE
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES (IT BEING ACKNOWLEDGED AND
AGREED THAT DAMAGES CONTEMPLATED BY SECTION 6(E) OF THE BP ISDA, THE SHELL ISDA
OR ANY OTHER ISDA MASTER AGREEMENT BETWEEN BORROWER AND ANY OTHER APPROVED HEDGE
COUNTERPARTY ARE ACTUAL DAMAGES FOR PURPOSES OF THIS WAIVER) AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
21.
22.    Reinstatement; Termination.
(a)    If at any time any payment of the Loan Obligations or the Approved Hedge
Counterparty Obligations is rescinded or must be restored or returned upon the
insolvency, bankruptcy or reorganization of Borrower or any Guarantor or
otherwise, the obligations of Borrower, Guarantors, Agent, Approved Hedge
Counterparties and Collateral Agent under this Agreement, with respect to that
payment, shall be reinstated as though the payment had been due but not made at
that time.
(b)    If all of the Approved Hedge Counterparty Obligations (other than
contingent Approved Hedge Counterparty Obligations with respect to which no
claim has been made) have been indefeasibly paid in full or terminated (and all
settlement amounts, unpaid amounts, interest and other amounts then due to each
Approved Hedge Counterparty thereunder have been paid in full) or the terms of
all Approved Hedge Agreements have otherwise expired, in the sole determination
of each Approved Hedge Counterparty under its Approved Hedge Agreement, then, at
the request of Borrower, all of the parties hereto as of such time shall
terminate this Agreement in writing and this Agreement shall thereupon be
terminated in all respects and for all purposes.
(c)    If all of the Approved Hedge Agreements with an Approved Hedge
Counterparty have been indefeasibly paid in full or terminated (and all
settlement amounts, unpaid amounts, interest and other amounts then due to such
Approved Hedge Counterparty have been paid in full) or the terms of all such
contracts have otherwise expired, in the sole determination of each Approved
Hedge Counterparty under its Approved Hedge Agreement, then, upon written notice
from such Approved Hedge Counterparty or Borrower (confirmed in writing by the
other) to each other Approved Hedge Counterparty, Agent and Collateral Agent of
such circumstance, such counterparty shall cease to be an “Approved Hedge
Counterparty” for all purposes, shall be deemed removed as an “Approved Hedge
Counterparty” under this Agreement and shall thereafter have no rights under the
Security Instruments.
(d)    If Borrower has issued or arranged for a third party to issue to an
Approved Hedge Counterparty a letter of credit as credit support replacement for
the Security Instruments then securing such Approved Hedge Counterparty (such
letter of credit to be in form and substance and in an amount and from an
issuing bank satisfactory to such Approved Hedge Counterparty) to secure payment
of any of its obligations under the Approved Hedge Agreements to which such
Approved

- 21 -

--------------------------------------------------------------------------------




Hedge Counterparty is a party, any Approved Hedge Counterparty Obligations
supported by such a letter of credit (and only to the extent of the undrawn face
amount thereof) shall not be secured by the Security Instruments so long as such
a letter of credit remains legally enforceable and valid.
(e)    Any Approved Hedge Counterparty under this Agreement and the Security
Instruments may at any time elect to no longer be an “Approved Hedge
Counterparty” under this Agreement and the Security Instruments by giving
written notice to Collateral Agent, Agent, all other Approved Hedge
Counterparties and Borrower, and upon delivery of such written notice, such
counterparty shall cease to be an “Approved Hedge Counterparty” for all
purposes, and each Commodity Hedge Agreement of such Person shall cease to be an
Approved Hedge Agreement.
23.    Controlling Agreement. Notwithstanding any provision to the contrary in
any of the Loan Documents or the Approved Hedge Agreements, to the extent the
terms of this Agreement directly conflict with a provision in any of the Loan
Documents or the Approved Hedge Agreements, the terms of this Agreement shall
control.
24.    Integration. THIS AGREEMENT AND ALL DOCUMENTS AND INSTRUMENTS REFERENCED
HEREIN, INCLUDING, BUT NOT LIMITED TO, ALL JOINDER SUPPLEMENTS, REPRESENT THE
FINAL AGREEMENT AMONG AGENT, APPROVED HEDGE COUNTERPARTIES, BORROWER, GUARANTORS
AND COLLATERAL AGENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH
PARTIES.
25.    Confidentiality. The contents of this Agreement, the Approved Hedge
Agreements and any information provided by Borrower or Guarantors to Agent,
Collateral Agent or any Lenders in connection with any Approved Hedge Agreement,
and all other documents relating to this Agreement or the Approved Hedge
Agreements, including, but not limited to, the prices and the mark to market
data for existing transactions, and any information made available by one party
to another party with respect to this Agreement and the Approved Hedge
Agreements is confidential and shall not be disclosed to any third party (nor
shall any public announcement relating to this Agreement be made by any party),
except for such information (a) as may become generally available to the public,
(b) as may be required or appropriate in response to any summons, subpoena or
otherwise in connection with any litigation or to comply with any applicable
law, order, regulation, ruling or accounting disclosure rule or standard or to
comply with any request of any regulatory authority, (c) as may be obtained from
a non-confidential source that disclosed such information in a manner that did
not violate its confidential obligations to any party hereto in making such
disclosure, (d) as may be furnished to the disclosing party’s Affiliates (as
defined in the Credit Agreement), and to each of such Person’s auditors,
attorneys, advisors or lenders which are required to keep the information that
is disclosed in confidence or (e) identifying notional quantities. With respect
to information provided with respect to a transaction, this obligation shall
survive for a period of one year following the expiration or termination of such
transaction. With respect to information provided with respect to this
Agreement, this obligation shall survive for a period of one year following the
expiration or termination of this Agreement. With respect to the relationship

- 22 -

--------------------------------------------------------------------------------




between Borrower or Guarantors and an Approved Hedge Counterparty (other than
Shell), any confidentiality provisions under an Approved Hedge Agreement shall
govern and control to the extent that the terms of this Agreement directly
conflict with the confidentiality obligations under such Approved Hedge
Agreement. With respect to the relationship between Borrower or Guarantors and
Shell, any confidentiality provisions under an Approved Hedge Agreement shall be
binding as between the Borrower or Guarantors and Shell and, as to information
and documentation provided pursuant to such Approved Hedge Agreement, the
Borrower or Guarantors and Shell who are parties thereto shall not be bound by
the provisions of this Section 25 preceding this sentence.
(Signatures appear on following pages)



- 23 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Collateral Agency and Intercreditor Agreement as of the date first hereinabove
written.
BP:

BP ENERGY COMPANY


By:     /s/ S. J. Provenzano                        
Name: S. J. Provenzano                    
Title: Vice President                    






(Signatures continue on following pages)



Signature Page - Intercreditor Agreement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




SHELL:

SHELL ENERGY NORTH AMERICA (US), L.P.


By:     /s/ John Preble                        
Name: John Preble                    
Title: Vice President                    






(Signatures continue on following pages)





Signature Page - Intercreditor Agreement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




BORROWER:

GASTAR EXPLORATION USA, INC.


By:     /s/ Michael A. Gerlich                        
    Michael A. Gerlich
    Secretary and Treasurer


GUARANTORS:

GASTAR EXPLORATION LTD.


By:     /s/ Michael A. Gerlich                        
    Michael A. Gerlich
    Vice President and
    Chief Financial Officer


GASTAR EXPLORATION NEW SOUTH
WALES, INC.


By:     /s/ Michael A. Gerlich                        
    Michael A. Gerlich
    Secretary and Treasurer


GASTAR EXPLORATION VICTORIA, INC.


By: /s/ Michael A. Gerlich                        
    Michael A. Gerlich
    Secretary and Treasurer






(Signatures continue on following pages)



Signature Page - Intercreditor Agreement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




GASTAR EXPLORATION TEXAS, INC.


By: /s/ Michael A. Gerlich                        
    Michael A. Gerlich
    Secretary and Treasurer


GASTAR EXPLORATION TEXAS, LP

By:    Gastar Exploration Texas LLC,
    its General Partner


    By: /s/ Michael A. Gerlich                    
        Michael A. Gerlich
        Secretary and Treasurer


GASTAR EXPLORATION TEXAS LLC


By: /s/ Michael A. Gerlich                            
    Michael A. Gerlich
    Secretary and Treasurer






(Signatures continue on following page)



Signature Page - Intercreditor Agreement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




AGENT:

AMEGY BANK NATIONAL ASSOCIATION,
as Agent


By:    /s/ Mark A. Serice                        
    Mark A. Serice
    Senior Vice President


COLLATERAL AGENT:

AMEGY BANK NATIONAL ASSOCIATION,
as Collateral Agent


By:    /s/ Mark A. Serice                        
    Mark A. Serice
    Senior Vice President







Signature Page - Intercreditor Agreement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




Schedule 1
Listing of Certain Security Instruments


1.    
First Lien Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated November 29, 2007
from Gastar Exploration Texas, LP to W. Bryan Chapman, Trustee for the benefit
of Amegy Bank National Association filed and recorded as follows:
 
 
 
JURISDICTION
FILING DATA
 
 
 
 
TEXAS
 
 
 
 
 
Leon County
Filed December 10, 2007 under Document No. 00351068, Volume 1343, Page 1,
Official Records
 
 
 
 
Robertson County
Filed December 6, 2007 under Document No. 20077286, Volume 1014, Page 1,
Official Records
 
 
 
 
as amended and ratified by that certain Ratification of and Amendment to First
Lien Deed of Trust, Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective March 31,
2008, by and between Gastar Exploration Texas, LP and Amegy Bank National
Association, as Agent, filed and recorded as follows:
 
 
 
 
JURISDICTION
FILING DATA
 
 
 
 
TEXAS
 
 
 
 
 
Leon County
Filed May 16, 2008 under Document No. 00355160, Volume 1361, Pages 748-755,
Official Records Book




S1-1

--------------------------------------------------------------------------------






 
 
 
 
Robertson County
Filed May 15, 2008 under Document No. 20083555, Volume 1035, Pages 499-506,
Official Records Book
 
 
as amended and restated by the document listed as 2 below,
 
 
 
and as amended and ratified by that certain Amendment to and Ratification of
Amended and Restated First Lien Deed of Trust, Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement dated effective August 27, 2012 by and between Gastar Exploration
Texas, LP and Amegy Bank National Association, as Collateral Agent.
 
 
2.    
Amended and Restated First Lien Deed of Trust, Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement dated February 16, 2009 from Gastar Exploration Texas, LP to W. Bryan
Chapman, Trustee for the benefit of Amegy Bank National Association, as
Collateral Agent; filed and recorded as follows:
 
 
 
as amended and ratified by that certain Amendment to and Ratification of Amended
and Restated First Lien Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated
effective August 27, 2012 by and between Gastar Exploration Texas, LP and Amegy
Bank National Association, as Collateral Agent.
 
 
 
JURISDICTION
FILING DATA
 
 
 
 
TEXAS
 
 
 
 
 
Leon County
Filed February 18, 2009 under Document No. 00361105, Volume 1388, Page 562,
Official Records
 
 
 
 
Robertson County
Filed February 18, 2009 under Document No. 20090791, Volume 1066, Page 84
 
 
 
3.    
First Lien Credit Line Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated
February 16, 2009 from Gastar Exploration USA, Inc. to William M. Herlihy,
Trustee for the benefit of Amegy Bank National Association, as Collateral Agent;
filed and recorded as follows:
 
 
 
JURISDICTION
FILING DATA
 
 
 




S1-2

--------------------------------------------------------------------------------




 
WEST VIRGINIA
 
 
 
 
 
Doddridge County
Recorded February 20, 2009 as Instrument No. 94514, in Trust Deed Book 177, Page
387
 
 
 
 
Gilmer County
Recorded February 20, 2009 as Instrument No. 2601, in Trust Deed Book 163, Page
87
 
 
 
 
Harrison County
Recorded February 20, 2009 as Instrument No. 200900005682, in Trust Deed Book
1166, Page 100
 
 
 
 
Lewis County
Recorded February 20, 2009 in Trust Deed Book No. 366, Page 1
 
 
 
 
Marion County
Recorded February 24, 2009 as Instrument No. 200900002210, in Trust Deed Book
947, Page 112
 
 
 
 
Marshall County
Recorded February 20, 2009 as Instrument No. 1264326, in Trust Deed Book 840,
Page 215
 
 
 
 
Monongalia County
Recorded February 20, 2009 as Instrument No. 312456, in Trust Deed Book 1677,
Page 85
 
 
 
 
Pleasants County
Recorded February 20, 2009 as Instrument No. 584091, in Trust Deed Book 137,
Page 309
 
 
 
 
Wetzel County
Recorded February 20, 2009 as Instrument No. 88365, in Trust Deed Book 342, Page
37
 
 
 
 
as amended and ratified by that certain First Amendment to and Ratification of
First Lien Credit Line Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated
effective August 27, 2012 by and between Gastar Exploration USA, Inc. and Amegy
Bank National Association, as Collateral Agent.
 
 
4.    
First Lien Credit Line Deed of Trust, Mortgage, Fixture Filing, Assignment of
As-Extracted Collateral, Security Agreement and Financing Statement dated
effective August 27, 2012 from Gastar Exploration USA, Inc. in favor of William
M. Herlihy, Trustee for the benefit of Amegy Bank National Association, as
Collateral Agent.
 
 




S1-3

--------------------------------------------------------------------------------




5.    
First Lien Open-End Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated February 16, 2009
from Gastar Exploration USA, Inc. to Amegy Bank National Association, as
Collateral Agent; filed and recorded as follows:
 
 
 
 
JURISDICTION
FILING DATA
 
 
 
 
PENNSYLVANIA
 
 
 
 
 
Fayette County
Filed February 20, 2009 under Instrument No. 200900001771, Book 3086, Page 1057,
Official Records
 
 
 
 
Greene County
Filed February 20, 2009 under Document No. 200900000748, Book 405, Page 115
 
 
 
 
Somerset County
Filed February 20, 2009 under Instrument No. 2009001443, Book 2097, Page 1
 
 
 
 
as amended and ratified by that certain First Amendment to and Ratification of
First Lien Open-End Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective August
27, 2012 by and between Gastar Exploration USA, Inc. and Amegy Bank National
Association, as Collateral Agent.
 
 
6.    
First Lien Open-End Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement dated effective
August 27, 2012 from Gastar Exploration USA, Inc. to Amegy Bank National
Association, as Collateral Agent.
 
 
7.    
Amended and Restated First Lien Security Agreement dated February 16, 2009 from
Gastar Exploration USA, Inc., Gastar Exploration New South Wales, Inc., Gastar
Exploration Victoria, Inc., Gastar Exploration Texas, Inc., Gastar Exploration
Texas LLC and Gastar Exploration Texas, LP in favor of Amegy Bank National
Association, as Collateral Agent, as amended and ratified by that certain First
Amendment to Amended and Restated First Lien Security Agreement dated effective
August 27, 2012 by and among Gastar Exploration USA, Inc., Gastar Exploration
New South Wales, Inc., Gastar Exploration Victoria, Inc., Gastar Exploration
Texas, Inc., Gastar Exploration Texas LLC, Gastar Exploration Texas, LP and
Amegy Bank National Association, as Collateral Agent.
 
 
8.    
Amended and Restated First Lien Security Agreement (Pledge) dated February 16,
2009 from Gastar Exploration Ltd. in favor of Amegy Bank National Association,
as Collateral Agent, as amended and ratified by that certain First Amendment to
Amended and Restated First Lien Security Agreement (Pledge) dated effective
August 27, 2012 by and between Gastar Exploration Ltd. and Amegy Bank National
Association, as Collateral Agent.




S1-4

--------------------------------------------------------------------------------




 
 
9.    
Amended and Restated First Lien Security Agreement (Pledge) dated February 16,
2009 from Gastar Exploration USA, Inc. in favor of Amegy Bank National
Association, as Collateral Agent, as amended and ratified by that certain First
Amendment to First Lien Security Agreement (Pledge) dated effective August 27,
2012 by and between Gastar Exploration USA, Inc. and Amegy Bank National
Association, as Collateral Agent.
 
 
10.    
Amended and Restated First Lien Collateral Assignment of Membership Interest and
Partnership Interest (Security Agreement) dated February 16, 2009 from Gastar
Exploration Texas, Inc. in favor of Amegy Bank National Association, as
Collateral Agent, as amended and ratified by that certain First Amendment to
First Lien Collateral Assignment of Membership Interest and Partnership Interest
(Security Agreement) dated effective August 27, 2012 by and between Gastar
Exploration Texas, Inc. and Amegy Bank National Association, as Collateral
Agent.
 
 
11.    
Amended and Restated First Lien Collateral Assignment of Partnership Interest
(Security Agreement) dated February 16, 2009 from Gastar Exploration Texas LLC
in favor of Amegy Bank National Association, as Collateral Agent, as amended and
ratified by that certain First Amendment to First Lien Collateral Assignment of
Partnership Interest (Security Agreement) dated effective August 27, 2012 by and
between Gastar Exploration Texas LLC and Amegy Bank National Association, as
Collateral Agent.
 
 
12.    
Amended and Restated First Lien Guaranty dated effective August 27, 2012 by
Gastar Exploration, Ltd., Gastar Exploration New South Wales, Inc., Gastar
Exploration Victoria, Inc., Gastar Exploration Texas, Inc., Gastar Exploration
Texas LLC and Gastar Exploration Texas, LP in favor of Amegy Bank National
Association, as Collateral Agent.








S1-5

--------------------------------------------------------------------------------




Exhibit A
JOINDER SUPPLEMENT
This Joinder Supplement (this “Supplement”) dated as of ____________ is executed
by ___________________________________________ (“New Approved Hedge
Counterparty”), GASTAR EXPLORATION USA, INC., a Delaware corporation
(“Borrower”), GASTAR EXPLORATION, LTD., an Alberta, Canada corporation
(“Parent”), GASTAR EXPLORATION NEW SOUTH WALES, INC., a Michigan corporation
(“Gastar New South Wales”), GASTAR EXPLORATION VICTORIA, INC., a Michigan
corporation (“Gastar Victoria”), GASTAR EXPLORATION TEXAS, INC., a Michigan
corporation (“Gastar Texas Inc.”), GASTAR EXPLORATION TEXAS, LP, a Delaware
limited partnership (“Gastar Texas LP”), GASTAR EXPLORATION TEXAS LLC, a
Delaware limited liability company (“Gastar Texas LLC”, and Parent, Gastar New
South Wales, Gastar Victoria, Gastar Texas Inc., Gastar Texas LP and Gastar
Texas LLC, collectively, “Guarantors”), and AMEGY BANK NATIONAL ASSOCIATION, as
Agent (in such capacity, “Agent”) and as Collateral Agent (in such capacity,
“Collateral Agent”).
All capitalized terms used herein but not defined herein shall have the meanings
set forth in the Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, Borrower, Guarantors, Agent (as defined therein), Collateral Agent, BP
Energy Company and Shell Energy North America (US), L.P. have heretofore
executed and delivered to Collateral Agent that certain Amended and Restated
Collateral Agency and Intercreditor Agreement dated as of August 27, 2012 (as
from time to time amended, restated, supplemented or otherwise modified, the
“Agreement”), providing for, among other matters, the relative rights and
obligations and apportionment of certain collections among Secured Creditors (as
defined therein) and the exercise of certain remedies under the Security
Instruments (as defined therein);
WHEREAS, the Agreement provides that one or more additional Persons (as defined
therein) may become Approved Hedge Counterparties thereunder if each such Person
is approved by Agent, Collateral Agent and Borrower and becomes an Approved
Hedge Counterparty for the purposes of the Agreement and the Security
Instruments by executing and delivering a Joinder Supplement (as defined
therein);
WHEREAS, New Approved Hedge Counterparty desires to become an “Approved Hedge
Counterparty” under the Agreement;
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
2.    Recognition; Approved ISDA. Borrower, Agent and Collateral Agent hereby
recognize New Approved Hedge Counterparty as an “Approved Hedge Counterparty”
under the



A-1

--------------------------------------------------------------------------------




Agreement and the Security Instruments and, thus, a “Secured Third Party Hedge
Counterparty” under the Credit Agreement (as defined in the Agreement).
3.    Agreement to be Bound. New Approved Hedge Counterparty hereby agrees to be
bound by all of the terms and provisions of the Agreement as, and assumes all of
the obligations of, an Approved Hedge Counterparty thereunder. New Approved
Hedge Counterparty acknowledges and agrees that the terms of the Agreement shall
control over the terms of the Approved Hedge Agreement to which New Approved
Hedge Counterparty is a party, to the extent any conflict exists between the
Agreement and such Approved Hedge Agreement.
4.    Ratification of Agreement; Joinder Supplement Part of Agreement. This
Supplement shall form a part of the Agreement for all purposes. As expressly
supplemented hereby, the Agreement is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect.
5.    No Representation by Collateral Agent. Collateral Agent makes no
representation as to the validity or sufficiency of the Security Instruments,
and New Approved Hedge Counterparty acknowledges, consents to and accepts the
disclaimers by, and limitations on the liability of, Collateral Agent that are
provided in the Agreement.
6.    Representations and Warranties of New Approved Hedge Counterparty. New
Approved Hedge Counterparty represents and warrants to the other Secured
Creditors that:
(a)    neither the execution and delivery of this Supplement or the Agreement
nor its performance of or compliance with the terms and provisions hereof or
thereof will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any other agreement to which it is
now subject;
(b)    it has all requisite authority to execute, deliver and perform its
obligations under this Supplement and the Agreement; and
(c)    each of this Supplement and the Agreement constitutes its legal, valid,
and binding obligation, enforceable against it in accordance with its terms,
subject only to applicable bankruptcy, insolvency or similar laws and general
principles of equity.
7.    Counterparts. The parties may sign any number of counterparts of this
Joinder Supplement, and different parties may sign on different signature pages.
Each signed counterpart shall be an original, but all of them together shall
represent the same Joinder Supplement. Delivery of an executed signature page of
this Joinder Supplement by facsimile transmission or other electronic means
shall be effective as delivery of a manually executed counterpart hereof.



A-2

--------------------------------------------------------------------------------




8.    Address for Notices. All notices and other communications given to New
Approved Hedge Counterparty under the Agreement may be given at its address or
telecopier number as follows:
[New Approved Hedge Counterparty]
[Address]
Attention:
Telecopier No.:










(Signatures appear on following pages)





A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
duly executed as of the date first above written.
NEW APPROVED HEDGE
COUNTERPARTY:
[                     ] 

 
By:                         
Name:                      
Title:                     









(Signatures continue on following pages)





Signature Page – Joinder Supplement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




BORROWER:







GUARANTORS:
GASTAR EXPLORATION USA, INC. 

 
By:                         
Name:                       
Title:                        
 

GASTAR EXPLORATION LTD. 

 
By:                         
Name:                       
Title:                        
 
 
GASTAR EXPLORATION NEW SOUTH WALES, INC. 

 
By:                         
Name:                       
Title:                        
 
 
GASTAR EXPLORATION VICTORIA, INC. 

 
By:                         
Name:                       
Title:                        
 
 
GASTAR EXPLORATION TEXAS, INC. 

 
By:                         
Name:                       
Title:                        







(Signatures continue on following page)



Signature Page – Joinder Supplement – Gastar Exploration USA, Inc.

--------------------------------------------------------------------------------




 
GASTAR EXPLORATION TEXAS, LP 



By:                         
Name:                       
Title:                         

 
GASTAR EXPLORATION TEXAS LLC 



By:                         
Name:                       
Title:                        











(Signatures continue on following page)
AGENT:
AMEGY BANK NATIONAL ASSOCIATION,
as Agent 

 
By:                         
Name:                     
Title:                     


COLLATERAL AGENT:
AMEGY BANK NATIONAL ASSOCIATION,
as Collateral Agent 

 
By:                         
Name:                     
Title:                     







8149902v.4



Signature Page – Joinder Supplement – Gastar Exploration USA, Inc.